Citation Nr: 0532719	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-16 018	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent 
disabling for diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to November 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Detroit, Michigan, which granted service connection for 
diabetes mellitus and assigned a 20 percent rating.  During 
the pendency of the appeal, the case was transferred to the 
RO in St. Petersburg, Florida.  

The Board notes that the veteran has raised a claim for 
entitlement to service connection for depression secondary to 
diabetes mellitus via his representative's November 2005 
informal hearing statement.  This matter is referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his diabetes mellitus is more 
severe than currently evaluated.  He is noted to have an 
erectile dysfunction that is associated with the diabetes.  
He also alleges that he has an eye disorder that is 
associated with or affected by his diabetes.  He is noted to 
be nonservice connected for glaucoma as per a July 2004 
rating decision.

The veteran's representative has argued in the November 2005 
informal hearing presentation that the July 2004 VA 
examinations failed to adequately address the extent of the 
veteran's diabetes and did not include an adequate review of 
the claims file.  The eye examination was said to not have 
included complete opinions as to the etiology of all the 
disabilities diagnosed and did not include a review of all 
medical records.

The Board agrees that the July 2004 VA examinations do not 
adequately address the extent of the veteran's diabetes and 
any associated disabilities.  Furthermore additional records 
have been obtained since the July 2004 examinations, of which 
review by a VA examiner appears necessary.  The additional 
records include a July 2004 treatment record giving a history 
of diabetic mellitus (DM) retinopathy 4-5 years ago.  This 
contradicts the findings from the July 2004 VA eye 
examination, in which the examiner found that there was no 
evidence of diabetic retinopathy.  Moreover there is no 
opinion in the July 2004 VA eye examination as to whether any 
nonservice connected eye problem diagnosed (such as glaucoma 
or early cataracts) is being aggravated by the veteran's 
diabetes.  

Likewise, the July 2004 VA diabetes examination is also 
inadequate as it fails to fully consider whether any other 
nonservice connected disabilities are aggravated by diabetes.  
Regarding the associated erectile dysfunction, the 
examination is not noted to have included an examination to 
determine whether there is any penile disfigurement in 
addition to the dysfunction or any other associated 
genitourinary dysfunction such as voiding dysfunction.  Again 
it is noted that additional records have been received after 
the July 2004 examination, which should be reviewed by an 
examiner to determine whether the veteran's diabetes has 
increased in severity.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Finally, the Board notes that the RO's March 2005 
supplemental statement of the case (SSOC) failed to 
adequately apprise the veteran of the applicable laws and 
regulations in addressing the extent of his diabetes 
disability.  Although he was granted special monthly 
compensation for loss of the use of a creative organ 
associated with diabetes, the SSOC did not address the 
pertinent laws and regulations for the associated erectile 
dysfunction, including special monthly compensation.  

To ensure that the VA has met its duty to notify and assist 
the claimant in developing the facts pertinent to the claim, 
the case is REMANDED for the following:

1.  The AMC should contact the veteran 
and ask that he identify all sources of 
private medical treatment for diabetes 
and any complications since 2002 and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2005). 

2.  The AMC should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Florida for any treatment 
for his diabetes and any complications 
from early 2005 to the present.  If the 
above-mentioned records are not 
available, that fact should be entered in 
the claims file.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: a) 
The veteran should undergo an examination 
by appropriate specialist(s) to evaluate 
the severity of his service- connected 
diabetes mellitus, type II.  The claims 
folder must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner must indicate in the examination 
report that the claims folder was 
reviewed.  All necessary tests and 
studies should be conducted in order to 
assess the current status of the service-
connected disability.  Following a review 
of the veteran's medical records and 
history, the examiner should discuss all 
relevant medical evidence/findings 
regarding the service-connected diabetes.  
The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disability, including precipitating 
and aggravating factors.  This should 
include discussion as to the nature and 
extent of the genitourinary disability 
associated with the diabetes, and a 
discussion as to whether it is likely as 
not whether there is any eye disability 
that is caused by, or in the case of any 
eye disability not caused by diabetes 
(such as glaucoma or cataracts), whether 
such disability is aggravated by the 
diabetes.  The extent of all other 
disabilities shown to be due to or 
aggravated by the veteran's diabetes must 
also be addressed.  The examiner should 
also discuss whether the veteran's 
diabetes mellitus requires insulin, a 
restricted diet, and regulation of 
activities, and if so, whether it also 
involves episodes of ketoacidosis or 
hypoglycemic reactions requiring one or 
two hospitalizations per year or visits 
to a diabetic care provider twice a 
month, plus complications that would not 
be compensable if separately evaluated.

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected diabetes has, if any, 
on his earning capacity.  The examiner 
should further comment as to the 
veteran's current level of occupational 
impairment due to his diabetes, as to 
whether this disability limits the 
veteran's ability to obtain or retain 
gainful employment, and as to other 
alternative types of employment 
recommended for the veteran, if any, 
given the diabetes.  Moreover, the 
examiner should render an opinion as to 
whether this disability alone causes 
marked interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist(s) 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations 
and diagnostic codes.  Moreover, the RO's 
consideration of referring the service-
connected disability for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  An appropriate period of 
time should be allowed for response 
before the case is returned to the Board 
for further review.

The purpose of this remand is to comply with due process of 
law and further develop the appellant's claim.  No action by 
the appellant is required until he receives further notice; 
however, the appellant is advised that failure to cooperate 
by reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


